FINAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 17 December 2020. 
Claims 1 and 4 have been amended.
Claims 2-3 and 12 are cancelled.
Claims 22-25 remains withdrawn from consideration.
Claims 41-42 have been added.
Claims 1, 4-11, 13-21 and 41-42 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 1-11 and 13-21 under 35 U.S.C. 103(a) as being unpatentable over GONDA (US 2008/0138399 A1, cited in PTO-892 mailed 12/31/2018) in view of PISKORZ (US 2012/0042886 A1, cited in IDS filed 07/29/2016) as evidenced by the instant specification, is withdrawn in view of the claim amendments.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 13-21, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over GONDA (US 2008/0138399 A1, cited in PTO-892 mailed 12/31/2018) in view of DULL (US 2015/0344456 A1, effective filing date of 27 May 2014) and PISKORZ (US 2012/0042886 A1, cited in IDS filed 07/29/2016) as evidenced by the instant specification.
Regarding claims 1, 4-5, 10-11 and 41, Gonda discloses a method to reduce a patient’s craving (paragraph [0009]).  Gonda discloses that the method allows a person to overcome a smoking habit and provides the smoker with a combination dosage form that includes a rapid release of nicotine (paragraph [0014]).  Gonda discloses a first formulation of nicotine having a particle diameter between about 1 µm and about 4 µm (paragraph [0023]).  Gonda discloses delivery of the first form of nicotine by inhalation (paragraph [0072]).  Gonda discloses dry powder formulations for inhalation including where the active ingredients are either absorbed or adsorbed into or onto carrier particles (e.g. nicotine particles) (paragraph [0094]).  Gonda discloses about 0.3 to about 0.7 mg of nicotine are delivered to the lungs of the patient in a single dose (paragraph [0151]).  Gonda discloses that the nicotine concentration can be approximately 0.1 to 10% by weight based on the total formulation (paragraph [0097]).  Therefore, the dosage of about 0.3 to about 0.7 mg of nicotine and the nicotine concentration of approximately 0.1 to 10% overlaps the range “between 0.1 – 2.0 mg nicotine particles” and “nicotine concentration of between 0.5% and 10%”, respectively, recited in claim 1.  Thus, the range is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Gonda discloses that carrier suitable for dry powder formulations include mannitol (paragraph [0113]).  Gonda discloses that the amount of nicotine administered will vary based on factors such as the age, weight and frequency of smoking or nicotine tolerance of the smoker (paragraph [0152]).  
Regarding claims 6-9, Gonda discloses that the nicotine concentration can be approximately 0.1 to 10% by weight based on the total formulation (paragraph [0097]).
	Gonda does not specifically teach that the nicotine salt includes a salt of malic acid.  Gonda does not specifically teach nicotine particles made by spray drying a flowable mixture of nicotine salt, sugar, and water, and having a particle size no greater than 6 µm.  The deficiencies are made up for by the teachings of Dull and Piskorz.
	Dull is primarily directed towards nicotine salts (abstract).
	Regarding claims 1 and 41, Dull teaches nicotine forms including salts that are easier to handle, provide higher purity, exhibit greater thermodynamic, physical and chemical stability (paragraph [0043]).  Dull teaches that the nicotine salt includes nicotine malate (paragraph [0078]).  Dull teaches administration of the nicotine salt in a composition for including smoking cessation aid (paragraph [0144]).  
Piskorz is primarily directed towards a method of producing a nicotine medicament for use in an inhaler that is suitable for tobacco replacement or withdrawal therapy (abstract).
Regarding claims 1, 5 and 42, Piskorz teaches a composite material comprising discrete particles which are made up of a mixture of nicotine and a carrier.  The composite material allows the nicotine to be transported to the alveoli and lower airways of a person (paragraph [0009]).  Piskorz teaches that the composite material is produced by spray drying a flowable mixture containing nicotine, a pharmaceutical sugar and a liquid carrier (paragraphs [0011-0013]).  Piskorz teaches that the liquid carrier is preferably water (paragraph [0009]).  Piskorz teaches that the particles produced by spray drying has a size of from about 0.1 to about 5 µm (paragraph [0023]).  Piskorz teaches that the produced particles (e.g. composite material) have reduced aggregation and are more easily entrained in the air (paragraph [0025]).  Piskorz teaches that the spray dried product can be used in association with dry powder inhalers known in the art (paragraph [0061]).  Piskorz teaches that the ratio of the sugar to the nicotine is about 4:6 parts by weight (paragraph [0061]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to, for the purpose of minimizing subjective cravings experienced by a smoker, including administer by inhalation of a nicotine formulation to a smoker, that is in the form of including a dry powder; wherein the dry powder comprises discrete particles that are made up of nicotine and mannitol (e.g. nicotine particles); wherein the administered dose of nicotine is about 0.3 to about 0.7 mg; and wherein the nicotine concentration is approximately 0.1 to 10% by weight based on the total formulation; wherein the discrete particles have a size between about 1 µm and about 4 µm; wherein the discrete particles are made by spray drying a flowable mixture comprising nicotine, mannitol and water; wherein the nicotine includes nicotine malate.  The person of ordinary skill in the art would have been motivated to make those modifications to provide nicotine salt that are easier to handle, provide higher purity, exhibit greater thermodynamic, physical and chemical stability, by using nicotine salt including nicotine malate; and to provide particles containing nicotine that are transported to the alveoli and lower airways of a person and provide particles having reduced aggregation and are easily entrained in the air by using spray dried flowable mixture comprising nicotine, mannitol and water.  The person of ordinary skill in the art would have reasonably expected success because Gonda discloses a method to reduce a patient’s craving (paragraph [0009]).  Gonda discloses that the method allows a person to overcome a smoking habit and provides the smoker with a combination dosage form that includes a rapid release of nicotine (paragraph [0014]).  Gonda discloses a first formulation of nicotine having a particle diameter between about 1 µm and about 4 µm (paragraph [0023]).  Gonda discloses delivery of the first form of nicotine by inhalation (paragraph [0072]).  Gonda discloses dry powder formulations for inhalation including where the active ingredients are either absorbed or adsorbed into or onto carrier particles (e.g. nicotine particles) (paragraph [0094]).  Gonda discloses about 0.3 to about 0.7 mg of nicotine are delivered to the lungs of the patient in a single dose (paragraph [0151]).  Gonda discloses that the nicotine concentration can be approximately 0.1 to 10% by weight based on the total formulation (paragraph [0097]).  Dull teaches nicotine forms including salts that are easier to handle, provide higher purity, exhibit greater thermodynamic, physical and chemical stability (paragraph [0043]).  Dull teaches that the nicotine salt includes nicotine malate (paragraph [0078]).  Dull teaches administration of the nicotine salt in a composition for including smoking cessation aid (paragraph [0144]).  Piskorz teaches a composite material comprising discrete particles which are made up of a mixture of nicotine and a carrier.  The composite material allows the nicotine to be transported to the alveoli and lower airways of a person (paragraph [0009]).  Piskorz teaches that the composite material is produced by spray drying a flowable mixture containing nicotine, a pharmaceutical sugar and a carrier liquid including water (paragraphs [0011-0013] and [0019]).  Piskorz teaches a method for conducting a tobacco replacement or withdrawal therapy (paragraph [0014]).  Piskorz teaches that the particles produced by spray drying has a size of from about 0.1 to about 5 µm (paragraph [0023]).  Piskorz teaches that the produced particles (e.g. composite material) have reduced aggregation and are more easily entrained in the air (paragraph [0025]).  
Regarding the recitation “wherein the subject’s nicotine craving sensations are reduced in less than about 30 second from inhalation at a peak nicotine blood level of less than about 5 ng/mL” (e.g. claim 1) and claims 13-21, Gonda discloses a first formulation of nicotine having a particle diameter between about 1 µm and about 4 µm (paragraph [0023]).  Gonda discloses delivery of the first form of nicotine by inhalation (paragraph [0072]).  Gonda discloses dry powder formulations for inhalation including where the active ingredients are either absorbed or adsorbed into or onto carrier particles (e.g. nicotine particles) (paragraph [0094]).  Gonda discloses about 0.3 to about 0.7 mg of nicotine are delivered to the lungs of the patient in a single dose (paragraph [0151]).  Gonda discloses that the nicotine concentration can be approximately 0.1 to 10% by weight based on the total formulation (paragraph [0097]).  Dull teaches nicotine forms including salts that are easier to handle, provide higher purity, exhibit greater thermodynamic, physical and chemical stability (paragraph [0043]).  Dull teaches that the nicotine salt includes nicotine malate (paragraph [0078]).  Dull teaches administration of the nicotine salt in a composition for including smoking cessation aid (paragraph [0144]).  Piskorz teaches a composite material comprising discrete particles which are made up of a mixture of nicotine and a carrier.  The composite material allows the nicotine to be transported to the alveoli and lower airways of a person (paragraph [0009]).  Piskorz teaches that the composite material is produced by spray drying a flowable mixture containing nicotine and a pharmaceutical sugar (paragraphs [0011-0013]).  As evidenced by the instant specification, the rapid sensation of nicotine uptake from inhalation of a nicotine formulation, provides support of the hypothesis that the formulation activates a neural pathway to cerebral sensation via receptors in the airways (paragraph bridging pages 31 and 32 of the instant specification).  Therefore, it would have been prima facie obvious, from the disclosure Gonda and the teachings of Dull and Piskorz, for one of ordinary skill in the art to, for the purpose of minimizing subjective cravings experienced by a smoker, perform a method that includes administering by inhalation of a nicotine formulation to a smoker, that is in the form of including a dry powder; wherein the dry powder comprises discrete particles that are made up of nicotine and mannitol (e.g. nicotine particles); wherein the administered dose of nicotine is about 0.3 to about 0.7 mg; and wherein the nicotine concentration is approximately 0.1 to 10% by weight based on the total formulation; wherein the discrete particles have a size between about 1 µm and about 4 µm; wherein the discrete particles are made by spray drying a flowable mixture comprising nicotine, mannitol and water; wherein the nicotine includes nicotine malate.  The method which is prima facie obvious in light of the disclosure of Gonda and the teachings of Dull and Piskorz, involves the same steps of administration by inhalation of the same nicotine particles made up of nicotine and a sugar by spray drying, has the same dose of nicotine and sugar, and has the same size particles as the instantly claimed method.  Thus, the method which is prima facie obvious in light of the disclosure of Gonda and the teachings of Dull and Piskorz, necessarily possesses the same characteristics as the instantly claimed method, e.g. the subject’s nicotine craving sensations are reduced in less than about 30 seconds from inhalation at a peak nicotine blood level of less than about 5 ng/mL, reduces nicotine cravings in less than about 10 seconds from inhalation, achieves a sensed nicotine effect in less than about 3 seconds from inhalation, and achieves a sensed nicotine effect prior to the nicotine reaching the brain via the bloodstream.  If these properties are obtained only by specific claimed parameters or ingredients, Applicant needs to provide clear evidence of unexpected results.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 1, 4-11, 13-21 and 41-42 have been considered but are moot because arguments are not directed towards the new grounds of rejection described above.
Thus, for the reasons of record and for the reasons presented above claims 1, 4-11, 13-21 and 41-42 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634